Case 1:19-cv-03815-RJL Document 10 Filed 12/14/20 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NAUSHAD PRASLA )
)
d
“ FILED
FAIZ PRASLA, ) DEC 14 2020
)
° ge Clerk, U.S. District & Bank
Plaintiffs, courts for the District of eee
V. )
) Civil Case No. 19-3815 (RJL)
UNITED STATES CITIZENSHIP AND _ )
IMMIGRATION SERVICE, )
)
CHAD WOLF, )
)
and )
)
UNITED STATES OF AMERICA, )
)
Defendants. )
MEMORANDUM OPINION
4Z—

(December lg 2020) [Dkt. #6]

On December 23, 2019, plaintiffs Naushad Prasla and Faiz Prasla (collectively,
“plaintiffs”) brought suit against defendants United States Citizenship and Immigration
Service (“USCIS”), Chad Wolf, and the United States of America (collectively,
“defendants”). See Compl. [Dkt. #1]. Plaintiffs allege that defendants failed to timely act
on plaintiffs’ appeal of a denied Form I-130, Petition for Alien Relative (“I-130”).
Defendants move to dismiss the Complaint as moot, contending that after the filing of the

Complaint, USCIS forwarded the relevant administrative record of proceeding to the
Case 1:19-cv-03815-RJL Document 10 Filed 12/14/20 Page 2 of 6

Board of Immigration Appeals (“BIA”), and that therefore no case or controversy still
exists for resolution before this Court. Upon consideration of the briefing, the relevant
law, the entire record, and for the reasons stated below, defendants’ motion to dismiss is
GRANTED.

BACKGROUND

On July 22, 2016, plaintiff Naushad Prasla filed a Form I-130 with defendant
USCIS, seeking to sponsor his adoptive son, Faiz Prasla, for lawful permanent residence
in the United States. Compl. § 13. Plaintiff Faiz Prasla concurrently filed a corresponding
Form I-485 petition for adjustment of status. /d. § 14. On March 7, 2018, defendant USCIS
issued a Request for Evidence regarding the I-130 petition, to which plaintiff Naushad
Prasla timely responded. /d. § 16. On July 12, 2018, defendant USCIS issued decisions
denying plaintiffs’ I-130 and I-485 applications. /d. { 18.

Plaintiff Naushad Prasla timely filed a Form EOIR-29, Notice of Appeal, which was
acknowledged in a receipt issued by USCIS in August 2018. Jd. § 19. Thereafter, on
August 29, 2018, plaintiff Nashaud Prasla filed a brief in support of his appeal. Jd. § 20.
On November 25, 2019, counsel for plaintiff Nashaud Prasla sent a letter to USCIS to
advise USCIS of counsel’s change of address, notify USCIS of an apparent error on the
receipt notice for the I-130 petition, and to assert that the regulatory time limit for USCIS
to act on the I-130 petition had passed. /d. § 21. Plaintiff alleges that, at least until after
the filing of their Complaint on December 23, 2019, defendant USCIS took no action to
either reopen and reconsider plaintiff Naushad Prasla’s I-130 petition or to forward his

appeal to the BIA.
Case 1:19-cv-03815-RJL Document 10 Filed 12/14/20 Page 3 of 6

The Code of Federal Regulations provides that, upon appeal of a decision of a
Service officer,

the record of proceeding shall be forwarded to the Board by the Service

officer promptly upon receipt of the briefs of the parties, or upon expiration

of the time allowed for the submission of such briefs. A Service officer need

not forward such an appeal to the Board, but may reopen and reconsider any

decision made by the officer if the new decision will grant the benefit that

has been requested in the appeal. The new decision must be served on the

appealing party within 45 days of receipt of any briefs or upon expiration of

the time allowed for the submission of any briefs. If the new decision is not

served within these time limits or the appealing party does not agree that the

new decision disposes of the matter, the record of proceeding shall be

immediately forwarded to the Board.
8 CFR 1003.5(b). Plaintiff alleges that defendant USCIS, acting under authority of
defendant Wolf and defendant United States of America, violated this regulation when it
failed to either forward plaintiff Naushad Prasla’s appeal to the BIA or reopen and
reconsider its decision and grant the benefit requested in the appeal. Jd. § 27.

On April 1, 2020, defendants moved to dismiss the Complaint as moot. See Defs.’
Mot. to Dismiss [Dkt. # 6]. Defendants represent that after the commencement of this
action, on February 20, 2020, defendant USCIS forwarded plaintiff Naushad Prasla’s
appeal to the BIA. /d. at 1. Defendants contend that, accordingly, there is no longer a case

or controversy for resolution before this Court, and that the Complaint should therefore be
dismissed as moot. See id.
LEGAL STANDARDS AND ANALYSIS
Plaintiffs assert subject matter jurisdiction and a right to relief under the Mandamus

Act, 28 U.S.C. § 1361, and the Administrative Procedure Act (“APA”), 5 U.S.C. 706(1).
Case 1:19-cv-03815-RJL Document 10 Filed 12/14/20 Page 4 of 6

I. Plaintiffs’ Claim under the Mandamus Act

This Court has “original jurisdiction of any action in the nature of mandamus to
compel an officer or employee of the United States or any agency thereof to perform a duty
owed to the plaintiff.” 28 U.S.C. § 1361. Mandamus relief is a “drastic and extraordinary
remedy” that is “reserved for really extraordinary situations.” Cheney v. U.S. Dist. Court
for the Dist. Of Columbia, 542 U.S. 367, 380 (2004).

Here, plaintiffs assert that defendants failed to perform their alleged duty under 8
C.F.R. 1003.5(b) by failing to either reopen and approve plaintiff Naushad Prasla’s I-130
petition or to forward his appeal to the BIA, and should be compelled to do so. Compl.
36-38. Defendants, however, have already forwarded the petition to the BIA and, thus, any
such request is moot.

Plaintiffs argue that defendant USCIS’s failure to include in its transmission to BIA
communications sent by plaintiffs’ counsel to USCIS on November 25, 2019—more than
a year after the Notice of Appeal and supporting briefing were filed—should defeat
defendants’ claim of mootness. I disagree. First, the materials included in the November
25, 2019 communication are not substantive in nature, and cannot be said to be part of the
“record of proceeding” on plaintiffs’ I-130 or I-485 petitions. The materials are purely
procedural and were sent to USCIS more than a year after the time for briefing plaintiff
Naushad Prasla’s appeal expired. Moreover, I disagree that the absence of these materials
casts any doubt on whether all relevant materials in the record of proceeding were included
in USCIS’s transmission to the BIA. USCIS has provided two affidavits from Ms. Kayla

Kostelac, who affirms that she was the paralegal responsible for forwarding the record of

4.
Case 1:19-cv-03815-RJL Document 10 Filed 12/14/20 Page 5 of 6

proceeding to the BIA; that she reviewed the relevant A-File for completeness prior to
forwarding the record of proceeding to the BIA; and that the mailing she sent to the BIA
on February 20, 2020 “included all documents from the A-file relevant to the Form 1-130
adjudication and appeal.” See Exh. 1 to Defs. Reply in Support of their Mot. to Dismiss
[Dkt. # 8] § 1-3. This is more than sufficient for me to conclude that USCIS has
appropriately forwarded the relevant record of proceeding to the BIA.

Plaintiff Naushad Prasla’s petition is currently pending before the BIA, and there
are no duties this Court can compel defendants to perform. Therefore, plaintiffs’ claim
under the Mandamus Act is DISMISSED as moot.

I. Plaintiff’s Claims under the APA

The APA, by its terms, provides a right to judicial review of “[a]gency action
made reviewable by statute and final agency action for which there is no other adequate
remedy in a court....” 5 U.S.C. § 704. Judicial review under the APA is not available
where “statutes preclude judicial review” or “agency action is committed to agency
discretion by law.” Jd. § 701(a).

Plaintiffs argue that because this Court may “compel agency action unlawfully
withheld or unreasonably delayed” under the APA, see id. § 706(1), the Court has
jurisdiction over this matter due to the alleged delay in forwarding the I-130 petition to
the BIA, or reopening and reconsidering the petition itself. As discussed above, however,
defendant USCIS has now forwarded the petition to BIA, and there are no further actions
this Court may compel defendants to perform. It follows that plaintiffs’ claims under the

APA are also DISMISSED as moot.
Case 1:19-cv-03815-RJL Document 10 Filed 12/14/20 Page 6 of 6

CONCLUSION
For all the foregoing reasons, defendants’ Motion to Dismiss Complaint as Moot is
GRANTED. A separate Order consistent with this decision accompanies this

Memorandum Opinion.

 

 

United States District Judge
